Citation Nr: 1613932	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In his August 2011 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing; however, the Veteran later requested a hearing with a Decision Review Officer.  In an April 2013 informal conference report, the Veteran agreed to a new VA examination in lieu of the requested hearing.  As such, there are no pending hearing requests at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  A September 2003 rating decision denied reopening service connection for a right knee disability on the basis that new and material evidence had not been received (i.e., the evidence of record did not show that the Veteran's right knee disorder was related to service or his service-connected left knee disability).

2.  Additional evidence received since the September 2003 rating action on the issue of service connection for a right knee disorder is relevant and probative.

3.  The Veteran has traumatic arthritis of the right knee, status post total knee replacement.

4.  Right knee traumatic arthritis is due to service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).

3.  Traumatic arthritis of the right knee, status post total knee replacement, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for a right knee disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and grant of service connection for a right knee disorder), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


New and Material Evidence-Analysis

By way of procedural background, the Veteran was initially denied service connection for a right knee disorder in an April 1979 rating decision.  The Veteran was notified of the decision via a letter dated in May 1979.

Subsequently, in a September 2003 rating decision, the RO denied reopening the claim for service connection for a right knee disorder as new and material evidence had not been received.  The Veteran was notified of the decision, but he did not file a notice of disagreement with the September 2003 rating decision.  Therefore, the September 2003 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The evidence of record at the time of the September 2003 rating decision included service treatment records, an April 2003 VA examination, and private treatment records from June 1984 to August 1984, and from May 2002 to September 2002.

In support of the current application to reopen service connection for a right knee disorder, the new evidence associated with the record since the September 2003 rating decision includes, in pertinent part, a February 2010 and April 2011 private medical opinions which indicate that the Veteran's service-connected left knee disability may have contributed to the deterioration of the Veteran's right knee.

The Board finds that the February 2010 and April 2011 medical reports relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.  In other words, they provide evidence in support of a finding that the Veteran's right knee disorder may be aggravated by the service-connected left knee disability.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993). 


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) generally would apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004.   

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Right Knee Disorder


Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's right knee disorder is caused by service.

The evidence weighing in favor of the Veteran's claim includes a February 2010 examination from Dr. Newman at the Detroit Institute of Physical Medicine & Rehabilitation.  It was noted that the Veteran had been initially evaluated in September 2002 for the ongoing diagnoses of traumatic internal derangement of the knees, left greater than right side, with underlying arthritic changes and probable chondromalacia patellae.  During the evaluation, the Veteran reported that he injured both knees during jump preparations in the Army in 1966.  After performing x-rays, Dr. Newman diagnosed the Veteran with traumatic arthritis of the right knee "secondary to the precipitation related to the injury sustained in 1966, and further aggravation due to favoring of the left lower extremity."  Dr. Newman further stated that the Veteran was presently scheduled for the surgical intervention regarding the right knee.  According to Dr. Newman, the Veteran's right knee disorder represented residuals of the initial precipitating incident associated with his jumps in 1966, and the "subsequent aggravation of same as a result of the additional weightbearing secondary to the favoring of the left lower extremity."

The evidence also weighing in favor of the Veteran's claim includes an August 2011 statement from Dr. Ference (orthopedic surgeon) from the Joint Plus Excel.  Dr. Ference noted that the Veteran was post right total knee arthroplasty performed in April 2010.  It was further noted that, prior to the left knee replacement surgery in 2008, the Veteran was in a great deal of pain and constantly relied on the function of his right knee to support him with ambulation, balancing, and overall mobility function due to the poor condition of the left knee.  According to 
Dr. Ference, the "constant strain placed on the right knee before the left total knee arthroplasty was performed and during the rehabilitative period after the left knee surgery did accelerate the deterioration of the right knee as symptoms of pain and limited range of motion progressively increased during this period of time."

The evidence weighing against the Veteran's claim includes a July 2010 VA examination.  The examiner reviewed the claims file, interviewed the Veteran, and reviewed x-ray findings.  The examiner diagnosed the Veteran with status post osteoarthritis with arthroplasty of the knees with decreased range of motion.  The examiner then opined that the Veteran's right knee disorder was not caused by or the result of the left knee disability.  In support of this opinion, the examiner stated that there was no credible scientific medical evidence that supported that trauma to a joint/knee of the lower extremity caused pain or degenerative process in the joint/knee of the opposite leg.  

Also weighing against the Veteran's claim is a January 2014 VA examination.  The examiner noted that the Veteran had right and left knee degenerative arthritis, status post total knee replacement.  The examiner reviewed the claims file and opined that the Veteran's right knee disorder was less likely than not "proximately due to or the result of the Veteran's service connected condition."  In support of this opinion, the examiner stated that the Veteran's leg lengths were equal.   Further, the weight of the medical literature did not indicate that surgery to one joint caused arthritis in the opposite joint of the other extremity.  According to the examiner, there was no medical or scientific literature which supported that an altered gait resulted in problems with other joints of the affected leg or opposite leg.  The examiner stated that, "the only time a relationship can be established between trauma to a joint of one extremity causing problems or aggravation with other joints is in the case of a leg length discrepancy of 1.5-2 inches."  The examiner noted that the Veteran had no such leg discrepancy.  The examiner further indicated that the right knee condition had followed the natural progression of arthritis found in 1994 and would be an expectation for the Veteran's age and obese body habitus.  As such, the examiner stated that the Veteran's right knee condition was not due to the left knee disability and was not aggravated by the period of replacement surgery and rehabilitation of the service-connected left knee disability.  

The Board finds that the private medical opinions and the VA medical opinions discussed above are of relatively equal probative weight.  The private physicians and VA examiners were both familiar with the Veteran's medical history and his service-connected left knee disability and related symptoms.  Further, both the private and VA examiners performed a physical examination of the Veteran's right knee and provided etiological opinions supported by well-reasoned rationales.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee traumatic arthritis is linked to duties while in service. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for traumatic arthritis of the right knee is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The application to reopen a claim for service connection for a right knee disorder is granted.

Service connection for right knee traumatic arthritis, status post total knee replacement is granted. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


